Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of 9-16 and 21-32  in the reply filed on 9/22/2022 is acknowledged.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 9, the description is incomplete because the “ a guard ring structure” does not have a structural relationship with the transistor. Thus, the claimed “device” may not perform the recited function. The recitation “a gate electrode” on line 10 is confusing because it is unclear if this is additional “a gate electrode ” or a further recitation of the previously claimed “a gate electrode” on line 5 . The same is true for claims 21 and 27.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 9-16 and 21-32  would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-a gate electrode overlying the substrate region between the first and second heavily doped regions, wherein each of the gate electrode of the MOS transistor and the gate electrode of the guard ring structure is configured to receive a same bias voltage level as combined in claims 9, 21 and 27.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842